Broyles, C. J.
In a suit upon a policy of life insurance which contains a provision that “no assignment of this policy shall be binding upon the company unless it be filed uAth the company at its said Some Office. The company assumes no responsibility as to the validity of any assignment” (italics ours), where the amended petition, brought by an alleged transferee for value of the policy, fails to show that the alleged assignment was ever filed with the insurance company at its home office, and fails to show any waiver by the company of this provision of the policy, the petition does not set out a cause of action and should be dismissed on general demurrer. See, in this connection, 4 Joyce on Insurance (2d ed.), 3976, § 2329; 14 R. C. L. 1005, § 183; Thomas v. Metropolitan Life Ins. Co., 144 Ga. 367 (87 S. E. 303).

Judgment reversed.


Luke and Bloodworth, JJ., concur.